Citation Nr: 0512303	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder and chest strain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from August to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from November 1999 and February 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In August 1995, the RO granted entitlement to compensation 
under 38 U.S.C.A. § 1151 for impairment of left pectoral 
muscle with limitation of motion, a scar of the left breast, 
and a scar of the right breast.  In March 1997, the RO 
granted compensation under 38 U.S.C.A. § 1151 for right 
shoulder and chest strain.  

In March 1999, the veteran filed a claim of service 
connection for PTSD as a result of a sexual assault while on 
active duty.  The veteran also asserted that PTSD resulted 
from the extensive surgery in relation to compensation under 
38 U.S.C.A. § 1151.  In November 1999, the RO denied a claim 
of service connection for PTSD due to the lack of evidence 
concerning an in-service sexual assault.  In January 2000, 
the veteran filed a VA Form 21-4138 with the tile "notice of 
disagreement" (NOD) (which, as noted above, commenced the 
appeal process for the issue of service connection for 
acquired psychiatric disorder to include PTSD and bipolar 
disorder).  Thereafter, in July 2000, the RO issued a rating 
decision that denied "service connection" for acquired 
psychiatric disorder when it assessed the veteran's other 
theory that PTSD and/or bipolar disorder developed in 
relation to her surgery that engendered 38 U.S.C.A. § 1151 
compensation.  

The RO, however, has not properly addressed the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 (versus 
compensation in relation to service connection) for an 
acquired psychiatric disorder to include PTSD and bipolar 
disorder.  As such, because this issue is inextricably 
intertwined with the claim of service connection for an 
acquired disorder to include PTSD and bipolar disorder, it 
must be remanded to the RO.  

Additionally, in the February 2003 rating decision the RO 
declined to grant a rating in excess of 30 percent for the 
left pectoral muscle disability, continued respective 10 
percent ratings for the scars, and continued to deny 
entitlement to service connection for an acquired psychiatric 
disorder.  The RO granted an increased rating from 10 to 20 
percent for the right shoulder and chest disability.  

The veteran's February 2003 notice of disagreement addressed 
the issue regarding the right shoulder and chest strain, (as 
well as the continued denial of service connection for an 
acquired psychiatric disorder).  Though the RO had granted an 
increased rating for the former issue, the appeal remains 
pending because the maximum schedular was not assigned.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 and entitlement to service connection, for an acquired 
psychiatric disorder to include PTSD and bipolar disorder 
respectively, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's right shoulder and chest strain manifests with 
limitation of motion upon repetitive use, an inability lift 
weight in excess of 10 pounds, and pain.



CONCLUSION OF LAW

The criteria for a rating of 30 percent for right shoulder 
and chest strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 
5201 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need 
not be assessed because the veteran's appeal is granted.  In 
an addendum attached to her VA Form 9, the veteran contended 
that her right shoulder and chest strain disability 
appropriately reflected a 30 percent rating, when pain and 
functional loss were taken into consideration upon applying 
the diagnostic code.  The veteran stated several times that 
she was entitled to a 30 percent disability evaluation, and 
as such, she limited her appeal.  Compare AB v. Brown, 6 Vet. 
App. at 39 (holding that the claimant did not clearly express 
an intent to limit his appeal by his general disagreement 
with a 10 percent disability evaluation).  Thus, the ensuing 
grant is a full grant of benefit sought on appeal.  

The record contains a January 2002 treatment record from the 
Cheyenne VA Medical Center (VAMC) that noted the veteran's 
report of a deep burning pain in her chest that radiated into 
her shoulders.  

The veteran underwent an October 2002 VA examination for the 
right shoulder and chest strain.  She related that the onset 
of the disability came from a botched surgery from a 
mastectomy-a gangrenous infection occurred, and part of her 
sternum had to be removed.  The veteran generally described 
symptoms in relation to the left shoulder.  She stated that 
she was supposed to use a cane, but it placed stress on her 
chest.  The veteran reported that she was right hand 
dominant, and that she was unable to pick up greater than 
one-half gallon of weight.  She could not drive a car into 
the wind, and she required help with grocery shopping and 
similar activities.  A physical examination of the right 
shoulder indicated flexion of 120 degrees, and after 
repetitive exercise 85 degrees.  Shoulder abduction was 100 
degrees, and after repetitive exercise 80 degrees.  Shoulder 
external rotation was 30 degrees, after repetitive exercise 5 
degrees.  Internal rotation was 8 degrees, after repetitive 
exercise 5 degrees.  

An October 2002 radiology report found no significant 
spurring at the AC joint, and no evidence of fracture or 
dislocation.  The acromiohumeral space was preserved, and no 
periarticular calcifications were seen.  There was no 
evidence of spurring, sclerosis, or other significant 
degenerative change.  The impression was normal right 
shoulder.  

The VA examiner noted that the veteran would be limited in 
occupations requiring lifting weight in excess of 10 pounds.  
The veteran was diagnosed as having chronic shoulder and 
chest strain.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  Id. 
§ 4.71.  Normal range of motion for the shoulder are:  
Forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.  

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  Id. § 4.71a, Diagnostic Code 5201.  

The RO considered the veteran's right shoulder and chest 
strain under Diagnostic Code 5299-5201 (Major Extremity).  
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a, and Diagnostic Code (DC) 5201 
addresses limitation of motion of the arm.  It is evident 
from the April 2002 VA examination that after repetitive 
motion, and taking pain into account, the veteran's 
disability picture more closely approximates a 30 percent 
rating.  The veteran's shoulder and chest disability does not 
impose the extent of limitation of motion contemplated by a 
40 percent rating under DC 520, however, because even 
considering DeLuca factors, the veteran has motion beyond 25 
degrees from her side.  

Other Diagnostic Codes concerning the shoulder and arm are 
not applicable because according to the October 2002 
radiology report there is no evidence of impairment of the 
humerus under DC 5202, nor is there any diagnosis of 
scapulohumeral articulation, ankylosis of, either 
unfavorable, or intermediate between favorable and 
unfavorable under DC 5200.  Though inapplicable, these are 
the only Diagnostic Codes for the shoulder and arm that offer 
ratings in excess of 30 percent.  As such, the current 30 
percent evaluation considered above in terms of limitation of 
motion appropriately reflects the veteran's overall 
disability picture.  


ORDER

Entitlement to a 30 percent rating for right shoulder and 
chest strain is granted.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The veteran's service medical and personnel records indicate 
that she enlisted in the Army as an eighteen-year-old high 
school graduate to become a nursing student.  The veteran 
underwent a mental status examination upon enlistment because 
she had marked on a Report of Medical History that she had 
experienced depression.  In July 1973, an examiner noted that 
the veteran expressed a hope of making the service a career.  
Pre-service the veteran had been treated a couple of times 
for depression due to family difficulties.  The veteran was 
oriented in all spheres, with no hallucinations, delusion, 
psychoses, or neuroses.  The veteran's judgment and insights 
were adequate.  The examiner indicated an adjustment reaction 
to adolescence.  The record contains a June 1973 letter from 
Frank M. Geiser, M.D., which further explained the veteran's 
pre-service bouts of "short depression."  

Thereafter, the veteran's personnel records indicate that she 
was issued an October 19, 1973, letter of reprimand because 
on October 10 the veteran took it upon herself "to go to 
quarters without the consent of a doctor or going on sick 
call."  Additionally, the veteran was unable to "give any 
valid reason" for her actions.  On October 30, 1973, a 
discharge action was initiated against the veteran because of 
her attitude, particularly:  "In your first four weeks of 
basic training in Company A you showed no improvement in area 
maintenance or personal appearance."  The veteran also had 
exhibited a quarrelsome attitude with fellow platoon mates, 
and a hostile attitude with superiors when counseled about 
shortcomings.  In sum, due to substandard performance, poor 
relations with peers and superiors, lack of responsibility, 
and lack of motivation and response to counseling, it was 
recommended that the veteran be discharged from the Army.  

On November 1, 1973, the veteran asserted that she did not 
desire a separation medical examination, and did not desire 
to make a statement or submit a rebuttal upon her behalf.  

Post-service medical records indicate that veteran reported 
she had a history of cocaine dependence from 1977 to 1982, 
and that she been hospitalized at a State of Connecticut 
facility in 1982.  An April 1998 treatment record from the 
Cheyenne VAMC noted that the veteran completed a PTSD 
screening with a psychiatric clinical nurse specialist, and 
related that she had been raped on a military base in 
Alabama.  The veteran reported that she had been jumped from 
behind.  The veteran told her drill sergeant, who said 
nothing could be done.  Thereafter, the diagnosis of record 
was Axis I PTSD from childhood sexual abuse and military and 
civilian rape, dysthymia, and adjustment disorder with 
depressed mood secondary to medical condition.  

Records from the Social Security Administration (SSA) contain 
an October 1998 evaluation by E. Dean Schroeder, Ed.D, to 
whom the veteran was referred by the Wyoming Disability 
Determination Services for an assessment of bipolar disorder.  
The veteran reported that during basic training, she 
witnessed an assault that was carried out by two soldiers 
against a female recruit.  She reported the assault, and as a 
result was involved in legal proceedings.  

SSA records also contain a December 1999 psychological 
evaluation from Alison Ohashi-Poynter, Ph.D., Licensed 
Psychologist.  The veteran stated that she had been raped 
during basic training, and that it was due to this assault 
that she sought a discharge.  The examiner noted that in 
other medical records the veteran had reported that she had 
witnessed a rape, was involved in legal proceedings, and 
accepted an honorable discharge.  In summary, the examiner 
noted that the veteran reported sexual assaults, the accounts 
of which were inconsistent.  Supported by documentation, 
however, was repeated bouts of major depressive episodes with 
psychotic features resulting in numerous hospitalizations.  
The veteran hypothesized that her psychotic breaks were the 
result of "anything overwhelming that happens to my body."  

Notably, where a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to the following:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

According to 38 C.F.R. § 3.304(f)(3), examples of behavior 
changes that may constitute credible evidence of the stressor 
(i.e., assault) include, but are not limited to:  a request 
for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression; panic attacks; or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

As such, the RO must provide the preceding examples of 
relevant evidence in an appropriate notification letter in 
compliance with VA's duty to assist in the development of a 
claim.  Moreover, the RO should afford the veteran a VA 
examination with an appropriate medical or mental health 
professional for an opinion as to whether the evidence of 
record indicates that a personal assault occurred in service.  
See id.  Should the veteran submit any further information in 
response to the preceding notice, the RO should be certain a 
VA examiner reviews that information before rendering an 
opinion.  Additionally, the examiner should determine whether 
any current mental disability in related to service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send appropriate 
notification of evidence from sources 
other than the veteran's service records 
that may corroborate the veteran's 
account of the in-service stressor 
incident, including, but not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  The letter should also contain 
the information regarding evidentiary 
examples of behavior change.  

2.  The RO should appropriately develop 
the claim for compensation pursuant to 
38 U.S.C.A. § 1151 for an acquired 
psychiatric disorder, to include PTSD and 
bipolar disorder.  

3.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the nature and etiology of an 
acquired psychiatric disorder in relation 
to the claim of service connection.  The 
RO should forward the veteran's claims 
file to the VA examiner, and any 
information submitted as a result of the 
above notification regarding alternative 
sources of evidence.  The examiner should 
review the entire claims file and provide 
an opinion as to whether it is at least 
as likely as not that any acquired 
psychiatric disability, to include PTSD 
and bipolar disorder, began during or is 
causally linked to any incident of the 
veteran's service.  The examiner should 
comment on whether the evidence, 
including evidence of the veteran's 
behavior in service, supports her 
contention that a physical assault 
occurred in service.  The examiner must 
note that the veteran's personnel records 
were considered in rendering an opinion.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  

4.  Then, after conducting any additional 
and indicated development, the RO should 
readjudicate the veteran's claim of 
service connection for an acquired 
psychiatric disability, to include PTSD 
and bipolar disorder, as well as the 
veteran's claim for compensation under 
38 U.S.C.A. § 1151 for an acquired 
psychiatric disorder, to include PTSD and 
bipolar disorder.  The latter issue 
should be returned to the Board only if 
an appeal is properly perfected.  If the 
service connection benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


